





Exhibit 10.23


§409A AMENDED & RESTATED EXECUTIVE SALARY CONTINUATION AGREEMENT




THIS AGREEMENT, made and entered into this 15th day of December, 2008, by and
between Community Trust Bank, a bank organized and existing under the laws of
the State of Louisiana (hereinafter referred to as the “Bank”), and Cary S.
Davis, an Executive of the Bank (hereinafter referred to as the “Executive”).


WITNESSETH:


WHEREAS, the Bank and the Executive were parties to an Executive Supplemental
Retirement Plan Executive Agreement dated the 7th day of February, 2001, between
Community Trust Bank and Cary S. Davis that provided for the payment of certain
benefits. Said Executive Supplemental Retirement Plan Executive Agreement was
superseded and replaced by an Executive Salary Continuation Agreement dated July
7, 2004. This §409A Amended & Restated Executive Salary Continuation Agreement
and the benefits provided hereunder shall supercede and replace the existing
Executive Salary Continuation Agreement and the benefits provided thereby;


WHEREAS, the Executive has been and continues to be a valued Executive of the
Bank; and


WHEREAS, it is the consensus of the Board of Directors (hereinafter referred to
as the “Board”) that the Executive’s services to the Bank in the past have been
of exceptional merit and have constituted an invaluable contribution to the
general welfare of the Bank in bringing the Bank to its present status of
operating efficiency and present position in its field of activity;


WHEREAS, the Executive’s experience, knowledge of the affairs of the Bank,
reputation, and contacts in the industry are so valuable that assurance of the
Executive’s continued services is essential for the future growth and profits of
the Bank and it is in the best interests of the Bank to arrange terms of
continued employment for the Executive so as to reasonably assure the Executive
remains in the Bank’s employ during the Executive’s lifetime or until the age of
retirement;


WHEREAS, it is the desire of the Bank that the Executive’s services be retained
as herein provided;


WHEREAS, the Executive is willing to continue in the employ of the Bank provided
the Bank agrees to pay the Executive or the Executive’s beneficiary(ies),
certain benefits in accordance with the terms and conditions hereinafter set
forth;




1



--------------------------------------------------------------------------------




ACCORDINGLY, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s beneficiary(ies) in the event of the
Executive’s death pursuant to this Agreement;


FURTHERMORE, it is the intent of the parties hereto that this Executive Plan be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and be considered a non-qualified benefit
plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). The Executive is fully advised of the Bank’s financial status
and has had substantial input in the design and operation of this benefit plan;
and


NOW, THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained it is agreed as follows:




I.
EMPLOYMENT



The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine. The Executive will continue in the employ of the Bank in
such capacity and with such duties and responsibilities as may be assigned to
him, and with such compensation as may be determined from time to time by the
Board of Directors of the Bank.


II.
FRINGE BENEFITS



The Salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any Salary
reduction plan or an arrangement deferring a bonus or a Salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
Salary continuation benefits except as set forth hereinafter.


III.
RETIREMENT DATE AND NORMAL RETIREMENT AGE



A.
Retirement Date:



If the Executive remains in the continuous employ of the Bank, the Executive
shall retire from active employment with the Bank on the later of the
Executive’s sixty-fifth (65th) birthday or such other date as the Executive may
actually retire.




2

--------------------------------------------------------------------------------




B.
Normal Retirement Age:



Normal Retirement Age shall mean the date on which the Executive attains age
sixty-five (65).


C.    Separation from Service: 


Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Executive’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations Section
1.409A-1(h).


IV.
RETIREMENT BENEFIT AND POST-RETIREMENT DEATH BENEFIT



Upon said retirement, the Bank, commencing with the first day of the month
following the date of such retirement, shall pay the Executive an annual benefit
equal to Fifty Nine Thousand One Hundred Seventy Seven and 00/100th Dollars
($59,177.00). For each year that the Executive or Executive’s beneficiary(ies)
shall receive a benefit, said benefit amount shall be increased by one and
one-half percent (1.5%) from the previous year’s benefit amount. Said benefit
shall be paid in equal annual installments until the death of the Executive.
Upon the death of the Executive, if there is a balance in the accrued liability
retirement account, such balance shall be paid in a lump sum to such individual
or individuals as the Executive may have designated in writing and filed with
the Bank. In the absence of any effective beneficiary designation, any such
amounts becoming due and payable upon the death of the Executive shall be
payable to the duly qualified executor or administrator of the Executive’s
estate. Said payment due hereunder shall be made the first day of the second
month following the decease of the Executive.


V.
DEATH BENEFIT PRIOR TO RETIREMENT



In the event the Executive should die while actively employed by the Bank at any
time after the date of this Agreement but prior to the Executive’s Retirement
Date, the Bank will pay a benefit equal to the accrued balance, on the date of
death, of the Executive’s accrued liability retirement account paid in a lump
sum to such individual or individuals as the Executive may have designated in
writing and filed with the Bank. In the absence of any effective beneficiary
designation, any such amounts becoming due and payable upon the death of the
Executive shall be payable to the duly qualified executor or administrator of
the Executive’s estate. Said payment due hereunder shall be made the first day
of the second month following the decease of the Executive.




3

--------------------------------------------------------------------------------




VI.
BENEFIT ACCOUNTING



The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued.


VII.
VESTING



Prior to the attainment of the Executive’s Normal Retirement Age (Subparagraph
III [B]), the Executive’s interest in the severance compensation as stated in
Other Termination of Employment (Paragraph VIII), shall be subject to an annual
vesting percentage of ten percent (10%) for each full year of service with the
Bank from the date of the original Agreement dated February 7, 2001, (to a
maximum of 100%).


VIII.
OTHER TERMINATION OF EMPLOYMENT



Subject to Subparagraph VIII (i) hereinbelow, in the event that the employment
of the Executive shall terminate prior to Normal Retirement Age, as provided in
Paragraph III (B), by the Executive’s voluntary action, or by the Executive’s
discharge by the Bank without cause, then this Agreement shall terminate upon
the date of such termination of employment and the Bank shall pay to the
Executive as severance compensation an amount of money equal to the accrued
balance, on the date of termination, of the Executive’s liability reserve
account multiplied by the Executive’s cumulative vested percentage (Paragraph
VII). This severance compensation shall be paid in fifteen (15) equal annual
installments with interest equal to the one-year Treasury bill as of the date of
termination. Said payments shall commence upon the Executive’s attaining Normal
Retirement Age.


In the event the Executive’s death should occur after such severance but prior
to the completion of the annual payments provided for in this Paragraph VIII,
the remaining payments shall be paid in a lump sum to such individual or
individuals as the Executive may have designated in writing and filed with the
Bank. In the absence of any effective beneficiary designation, any such amounts
shall be payable to the duly qualified executor or administrator of the
Executive’s estate. Said payments due hereunder shall begin the first day of the
second month following the decease of the Executive.


(i)
Discharge for Cause: In the event the Executive shall be discharged for cause at
any time, all benefits provided herein shall be forfeited. The term “for cause”
shall mean any of the following that result in an adverse effect on the Bank:
(i) gross negligence or gross neglect; (ii) the commission of a felony or gross
misdemeanor involving fraud or dishonesty; (iii) the willful violation of any
law, rule, or regulation (other than a traffic violation or similar offense);
(iv) an intentional failure to perform stated duties; or (v) a breach of
fiduciary duty



4

--------------------------------------------------------------------------------




involving personal profit. If a dispute arises as to discharge “for cause,” such
dispute shall be resolved by arbitration as set forth in this Executive Plan.


IX.
CHANGE OF CONTROL



Change of Control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank from the date of this
Agreement. For the purposes of this Agreement, transfers made on account of
deaths or gifts, transfers between family members or transfers to a qualified
retirement plan maintained by the Bank shall not be considered in determining
whether there has been a change in control. Upon a Change of Control, if the
Executive subsequently suffers a Termination of Service (voluntary or
involuntary), except for cause, then the Executive shall receive the benefits in
Paragraph IV herein in the same form and with the same timing, except that
payments shall commence upon attaining Normal Retirement Age (Subparagraph III
[B]).


X.
RESTRICTIONS ON FUNDING



The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Executive Plan. The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.


The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding. Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall any Executive be
deemed to have any lien, right, title or interest in any specific funding
investment or assets of the Bank.


If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.


XI.
MISCELLANEOUS



A.
Alienability and Assignment Prohibition:



Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Executive Plan shall have any power or right to


5

--------------------------------------------------------------------------------




transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or the
Executive’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.


B.
Binding Obligation of the Bank and any Successor in Interest:



The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Executive Plan. This Executive Plan shall
be binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.


C.
Amendment or Revocation:



Subject to Paragraph XIII, it is agreed by and between the parties hereto that,
during the lifetime of the Executive, this Executive Plan may be amended or
revoked at any time or times, in whole or in part, by the mutual written consent
of the Executive and the Bank.


D.
Gender:



Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.


E.
Effect on Other Bank Benefit Plans:



Nothing contained in this Executive Plan shall affect the right of the Executive
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.


F.
Headings:



Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.




6

--------------------------------------------------------------------------------




G.
Applicable Law:



The validity and interpretation of this Agreement shall be governed by the laws
of the State of Louisiana.


H.
12 U.S.C. § 1828(k):



Any payments made to the Executive pursuant to this Executive Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.


I.
Partial Invalidity:



If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.


J.
Not a Contract of Employment:



This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.


K.
Present Value:



All present value calculations under this Agreement shall be based on the
following discount rate:
Discount Rate:
The discount rate as used in the FASB 87 calculations for the Executive Plan.



L.    Supersede and Replace Entire Agreement:


This Agreement shall supersede the Executive Salary Continuation Agreement dated
July 7, 2004, and shall replace the entire agreement of the parties pertaining
to this particular Executive Salary Continuation Agreement.




7

--------------------------------------------------------------------------------




M.    Restriction on Timing of Distribution:


Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Bank if any stock of the Bank is publicly traded on
an established securities market or otherwise. In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first day of the
seventh month following Separation from Service. If payments are scheduled to be
made in installments, the first six (6) months of installment payments shall be
delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump sum payment shall be
delayed for six (6) months and instead be made on the first day of the seventh
month.


N.    Certain Accelerated Payments:


The Bank may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Executive of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).


O.    Subsequent Changes to Time and Form of Payment:


The Bank may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:


(1)
the subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

(2)
the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

(3)
in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.





8

--------------------------------------------------------------------------------




XII.
ERISA PROVISION



A.
Named Fiduciary and Plan Administrator:



The “Named Fiduciary and Plan Administrator” of this Executive Plan shall be
Community Trust Bank until its resignation or removal by the Board. As Named
Fiduciary and Plan Administrator, the Bank shall be responsible for the
management, control and administration of the Executive Plan. The Named
Fiduciary may delegate to others certain aspects of the management and operation
responsibilities of the Executive Plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.


B.
Claims Procedure and Arbitration:



In the event a dispute arises over benefits under this Executive Plan and
benefits are not paid to the Executive (or to the Executive’s beneficiary(ies)
in the case of the Executive’s death) and such claimants feel they are entitled
to receive such benefits, then a written claim must be made to the Named
Fiduciary and Plan Administrator named above within sixty (60) days from the
date payments are refused. The Named Fiduciary and Plan Administrator shall
review the written claim and if the claim is denied, in whole or in part, they
shall provide in writing within sixty (60) days of receipt of such claim the
specific reasons for such denial, reference to the provisions of this Executive
Plan upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
additional steps to be taken by claimants if a further review of the claim
denial is desired. A claim shall be deemed denied if the Named Fiduciary and
Plan Administrator fail to take any action within the aforesaid sixty-day
period.


If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Executive Plan or any documents relating thereto and
submit any written issues and comments they may feel appropriate. In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.


If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator


9

--------------------------------------------------------------------------------




for final arbitration. The arbitrator shall be selected by mutual agreement of
the Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.


Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.


XIII.
TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW, RULES
OR REGULATIONS



The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Executive Plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Upon a Change of Control
(Paragraph IX), this paragraph shall become null and void effective immediately
upon said Change of Control.


XIV.
EFFECTIVE DATE



The effective date of the Executive Plan shall be January 1, 2005.




IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
 
COMMUNITY TRUST BANK
 
 
 
Ruston, Louisiana
 
 
 
 
 
/s/ Linda Tuten
By:
/s/ Drake Mills
CEO
Witness
 
(Bank Officer other than Insured)
Title
 
 
 
 
/s/ Ashlea Phillips
 
/s/ Cary S. Davis
 
Witness
 
Cary S. Davis
 



10

--------------------------------------------------------------------------------




BENEFICIARY DESIGNATION FORM
FOR THE §409A AMENDED & RESTATED EXECUTIVE SALARY CONTINUATION AGREEMENT


I.    PRIMARY DESIGNATIONS
A.    Person(s) as a Primary Designation:
(Please indicate the percentage for each beneficiary.)
1.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)
 
 
 
 
 
 
 
 
2.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)
 
 
 
 
 
 
 
 
3.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)
 
 
 
 
 
 
 
 
4.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)



II.    ESTATE AND/OR TRUST AS PRIMARY DESIGNATIONS
A.    Estate as a Primary Designation:
An Estate can still be listed even if there is no will.
My Primary Beneficiary is The Estate of as set forth in the Last Will and
Testament dated the day of ,200 and any codicils thereto.
B.    Trust as a Primary Designation:
Name of the Trust:
 
 
Execution Date of the Trust
Name of the Trustee:
 
Beneficiary of the Trust:
(Please indicate the percentage for each beneficiary):
 
Name(s):
 
 
Name(s):
 
 
 
 
 
Is this an Irrevocable Life Insurance Trust?
☐ Yes
☐ No
If yes and this designation is for a Joint Beneficiary Designation Agreement, an
Assignment of Rights form must be completed.)





11

--------------------------------------------------------------------------------




III.    SECONDARY (CONTINGENT) DESIGNATIONS
A.    Person(s) as a Secondary (Contingent) Designation:
(Please indicate the percentage for each beneficiary in the event of the
Primary's Death.)
1.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)
 
 
 
 
 
 
 
 
2.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)
 
 
 
 
 
 
 
 
3.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)
 
 
 
 
 
 
 
 
4.
Name:
 
Relationship:
 
SS#:
 
%
 
Address:
 
 
 
 
 
 
 
 
(Street)
 
(City)
 
(State)
(Zip)



IV.
ESTATE AND/OR TRUST AS SECONDARY (CONTINGENT) DESIGNATIONS

A.    Estate as a Secondary (Contingent) Designation:
My Secondary Beneficiary is The Estate of as set forth in the Last Will and
Testament dated the day of ,200 and any codicils thereto.
B.    Trust as a Secondary (Contingent) Designation:
Name of the Trust:
 
 
Execution Date of the Trust
Name of the Trustee:
 
Beneficiary of the Trust:
(Please indicate the percentage for each beneficiary):
 
Name(s):
 
 
Name(s):
 
 
 
 
 
Is this an Irrevocable Life Insurance Trust?
☐ Yes
☐ No
If yes and this designation is for a Joint Beneficiary Designation Agreement, an
Assignment of Rights form must be completed.)



V.
SIGN AND DATE



This Beneficiary Designation Form is valid until the participant notifies the
bank in writing.


/s/ Cary S. Davis
 
12/15/2008
Executive
 
Date



12

--------------------------------------------------------------------------------




*SECTION VI TO BE COMPLETED ONLY BY PARTICIPANTS WHO RESIDE IN THE FOLLOWING
STATES: (Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Texas,
Washington, and Wisconsin).


Community Property Laws – If you reside in a community property state (Arizona,
California, Idaho, Louisiana, Nevada, New Mexico, Texas, Washington, and
Wisconsin), a designation of beneficiary may be subject to challenge if such
designation will result in your spouse receiving less than his or her
proportionate share of the benefit attributable to community property.


*VI.    SPOUSAL CONSENT FOR COMMUNITY PROPERTY STATES ONLY
(Please note that an employee is under no obligation to complete the Spousal
Consent section of this form)


I am aware that my spouse, the above named Insured, has designated someone other
than me to be the beneficiary and waive any rights I may have to the proceeds of
such insurance under applicable community property laws. I understand that this
consent and waiver supercedes any prior spousal consent or waiver under this
plan.
Spouse Signature:
 
Date:
 





13